    Case 1:18-cr-00446-AJT Document 4 Filed 12/04/18 Page 1 of 9 PageID# 4
                                                                           4' ^ _    W OPEN COURT


                                                                                    DEC - 4 2018


                              EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA
                                                     Criminal No. I:I8-CR-446
               V.

                                                     Count I: 18U.S.C. § 1343
BRIAN THOMAS SAPP,                                   (Wire Fraud)
                                                     Count 2: 18 U.S.C. § I028A(a)(I)
               Defendant.                            (Aggravated Identity Theft)

                                                     Forfeiture Notice



                                        INFORMATION

                                             Count I


                                          (Wire Fraud)

THE UNITED STATES ATTORNEY CHARGES THAT:


       At all times relevant to this Information:

       1.      Defendant BRIAN THOMAS SAPP (hereafter "SAPP" or "the defendant")

resided in Alexandria, Virginia, located within the Eastern District of Virginia.

       2.      Beginning in or around 2012, SAPP founded, operated, and controlled various

entities related to real estate investment, among them: Novus Home Buyers; Novus Marketing;

Novus Acquisitions; and Novus Properties, LLC (hereafter "Novus"), which was the primary

entity SAPP used to execute the scheme to defraud, described below.

       3.      Novus is a limited liability company organized under the laws of the

Commonwealth of Virginia, with its principal office on Mt. Vemon Avenue, in Alexandria,

Virginia.
     Case 1:18-cr-00446-AJT Document 4 Filed 12/04/18 Page 2 of 9 PageID# 5




        4.      Novus maintained bank accounts at Navy Federal Credit Union and at Capital

One Bank, both financial institutions within the meaning of Title 18, United States Code, Section

20. SAPP also maintained personal accounts at these banks.

        5.      Beginning no later than in or around June 2014,SAPP began to solicit investors

to provide funds to Novus Properties, LLC,to be used in what he described as wholesale

purchases oflender-owned, distressed residential real properties—^typically single-family

homes—located in communities in the Eastern District of Virginia, as well as in Maryland and

the District of Columbia. SAPP claimed that he had developed business relationships with asset

managers at banks and mortgage lenders, which provided him and Novus with a competitive

advantage in locating and purchasing undervalued bank-owned or otherwise distressed

properties. SAPP also represented that he had pre-arranged buyers to purchase the homes from

Novus at a higher price, after Novus would hold the property for ninety(90)days in order to

satisfy Federal Housing Authority regulations. According to SAPP,the resale ofthe properties

would 3deld a profit to Novus that SAPP would share with investors. Typically, SAPP promised

to repay investors their principal plus up to a 25% return on investment within 120 days. SAPP

also offered investors the option to roll-over and reinvest the principle and profits, along with

additional infusions of principle, for use in further profitable property flips.

       6.      Rather, as described further below,for each ofthe hundreds offraudulent

transactions involving Novus for the period 2014 to 2018,SAPP created a sophisticated set of

interlocking false and fraudulent documents that included forged signatures ofreal persons who

were the purported sellers and buyers ofthe properties that Novus was flipping. Rather than

using investor funds as promised, SAPP used the funds, for among other things:
     Case 1:18-cr-00446-AJT Document 4 Filed 12/04/18 Page 3 of 9 PageID# 6




             a) to pay his personal expenses, which included frequent dining out, business travel,

                purchase of a Mercedes vehicle, and golf vacations;

             b) to reinvest in the scheme through, among other means,the production of

                sophisticated marketing materials; renting office space for Novus; paying Novus'

                employee salaries; creating a presence on the internet; and,

             c) as needed, to lull investors into believing the scheme was working as promised,

                by making periodic payments to them.

       7.       To achieve all ofthis, SAPP,continually solicited new investors and pitched

existing investors to infuse Novus with additional funds.

       8.       SAPP used later investor funds to make payouts to earlier investors, as well as to

pay the expenses described above, rather than for the stated purpose ofthe investments.

       9.       SAPP,a former Eagle Scout, primarily targeted investors who were long-time

personal friends(and family members ofthose friends) who trusted SAPP. For instance, SAPP

had been the best man at one investor's wedding years before. Victims resided in the

Commonwealth of Virginia, the States of Maryland,Pennsylvania, New Jersey, and elsewhere.

Altogether, SAPP successfully solicited at least 21 victims, and caused over $1,400,000 in out-

of-pocket losses to those victims. Some victims cashed out retirement fimds and home equity

lines ofcredit to invest with SAPP and have suffered substantial financial hardship as a result of

SAPP's misrepresentations.

       10.      From June 2014 and continuing through approximately April 2018, as part ofthe

scheme and artifice to defraud and in furtherance thereof, SAPP generated various transactional

documents for each purported property purchase by Novus for subsequent resale, including the

following:
Case 1:18-cr-00446-AJT Document 4 Filed 12/04/18 Page 4 of 9 PageID# 7




     a) A "Guaranty Agreement" between Novus and investors funding the property flips

        that specified, among others, the following terms: the date and the amount of

        investment, which was often characterized as a loan; the return on investment

        stated as a percentage of the principal amount invested, which varied over time

        but went as high as 25%;the due date for Novus to repay, which was typically

        120 days; and Novus' promise to repay and enforceability ofthe Guaranty

        Agreement. Many ofthe Guaranty Agreements identified the specific real

        property purchase toward which the investor's funds were to be applied.

     b) A "Joint Venture Agreement" and a "Contract Specific Agreement" purportedly

        between Novus and the entity purchasing the distressed properties that Novus

        supposedly acquired approximately ninety days earlier from banks. In executing

        this part ofthe scheme to defraud, SAPP misappropriated the entity name of

        Zelaya Homes LLC,and used the full name ofthat entity's principal officer,

        identified here as J.Z., without lawful authority, and forged the signature of J.Z.

        on hundreds ofsuch agreements, in order to mislead investors into believing that

        he had a legitimate buyer for the distressed properties he was supposedly

        purchasing from banks.

     c) A HUD-1 Settlement Statement cover letter purportedly from Capitol Title

        Insurance Agency,Inc. that affirmed the supposed contract sales price and

        settlement terms ofa specific home supposedly purchased by Novus from a bank

        or mortgage lender. As part ofthe scheme to defraud, SAPP created these

        documents and forged the purported seller's signature.
    Case 1:18-cr-00446-AJT Document 4 Filed 12/04/18 Page 5 of 9 PageID# 8




        11.    In furtherance ofthe scheme, SAPP would also create and then send via email

financial projections to investors showing the anticipated profits on specific properties he was

proposing that Novus would buy(and later sell) using investor funds.

       12.     SAPP would almost always provide the Guaranty Agreement to investors via a

cloud-based document signing system called DocuSign, whose servers were at all times located

outside the Commonwealth and Eastern District of Virginia. None ofthe victims resided within a

state where DocuSign maintained its servers. SAPP and investors would access DocuSign from

their given physical locations via the internet, with SAPP typically logging in via smartphone or

computer remotely from Alexandria, Virginia, or Arlington, Virginia. DocuSign would log the

internet protocol("IP") address of SAPP and the investors for each agreement that SAPP and his

investors electronically signed.

       13.     In furtherance ofthe scheme, SAPP would also use DocuSign to affix his own

digital signature for Novus as seller, and without lawful authority the digital signature of victim

J.Z., on the Contract Specific Agreement for each property supposedly purchased by Novus that

was to be resold to Zelaya Homes LLC. SAPP would use the same internet protocol address to

sign for himself and for J.Z. within minutes of each other. In furtherance ofthe scheme, SAPP

used the email address phatsapp@yahoo.com to access DocuSign links while using the identity

of victim J.Z., a real person known to him. After signing as J.Z., SAPP would then electronically

forward a copy ofthe Contract Specific Agreement to investors as evidence that the property had

a buyer,in order to induce investors to part with money.

       14.     As part ofthe scheme to defraud, at first, and especially with new investors,

SAPP would promptly repay the initial investment and the promised interest. Very quickly,

SAPP would propose additional investments to the victim he had just paid. Based on the
    Case 1:18-cr-00446-AJT Document 4 Filed 12/04/18 Page 6 of 9 PageID# 9




perception ofthe easy profits readily in hand and the promise of more to come,investors would

often promptly reinvest the principal and interest with Novus at SAPP's behest. By constantly

putting money back into Novus, many investors never actually retained the apparent profits that

SAPP was paying them.

       15.     In making his materially false representations and promises to victims in

furtherance ofthe scheme, SAPP would communicate with potential investors in person, over the

interstate telephone wires, and via interstate email and text messages. In addition to the

representations detailed in Paragraphs 5 of this Information, above, SAPP claimed to investors

that Novus was a safer investment than the stock market. SAPP also claimed that he was "killing

it" and "dominating" the real estate market. At the time he made these statements to investors,

SAPP was,in fact, not closing on any ofthe promised deals.

       16.     In or around January 2018,SAPP began having trouble making payments to

investors. In an effort to conceal the crime, in or around March,2018, SAPP sent two investors a

screen shot of a supposed deposit from a title company in excess of$600,000. In reality, SAPP

had fabricated the document and there was no such deposit. In or around early April 2018, SAPP

continued to make excuses for the purpose of concealing the scheme to defraud.

       17.     Beginning not later than in or around Jime 2014, and continuing through at least

in or around April 2018, in the Eastern District of Virginia and elsewhere. Defendant BRIAN

THOMAS SAPP,knowingly devised and intended to devise a scheme and artifice to defraud

investors and to obtain money from them by means of materially false and fraudulent pretenses,

representations, and promises,through the use ofthe interstate wires, to wit: on or about June 16,

2017, within the Eastern District of Virginia and elsewhere, and for the purpose ofexecuting

such scheme and artifice to defraud and attempting to execute such scheme,the defendant did
    Case 1:18-cr-00446-AJT Document 4 Filed 12/04/18 Page 7 of 9 PageID# 10




knowingly transmit and cause to be transmitted writings, signs, signals, and sounds by means of

wire communications in interstate and foreign commerce,to wit: the defendant logged into

DocuSign and electronically signed a Guaranty Agreement with victims D.K. and O.R. regarding

Novus' supposed purchase ofa real property located on Carriage Hill Drive, Laurel, Maryland

20707.


      (All in violation of Title 18, United States Code, Section 1343.)
    Case 1:18-cr-00446-AJT Document 4 Filed 12/04/18 Page 8 of 9 PageID# 11




                                             Count 2


                                   (Aggravated Identity Theft)

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:



          18.   The allegations set forth in paragraphs 1 through 17 ofthis Information are

realleged and incorporated as ifset forth herein.

          19.   On or about the 16th day of June, 2017,in the Eastern District of Virginia and

elsewhere, defendant, BRIAN THOMAS SAPP,did knowingly possess and use without lawful

authority a means ofidentification ofanother person, to wit, the name and digital signature of a

victim identified here as J.Z., during and in relation to a felony enumerated in 18 U.S.C. §

1028A(c)(5), wire fraud, knowing that the means ofidentification belonged to another actual

person.


       (All in violation of Title 18, United States Code, Section 1028A(a)(l).)
    Case 1:18-cr-00446-AJT Document 4 Filed 12/04/18 Page 9 of 9 PageID# 12




                                    FORFEITURE NOTICE


       THE UNITED STATES ATTORNEY FURTHER ALLEGES THAT THERE IS

PROBABLE CAUSE THAT THE PROPERTY DESCRIBED BELOW IS SUBJECT TO

FOFEITURE:


        1.     Pursuant to Federal Rule of Criminal Procedure 32.2(a), Defendant BRIAN

THOMAS SAPP is hereby notified that, if convicted of an offense alleged in Count 1 of this

Information, the Defendant shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C)

and 28 U.S.C. § 2461(c), his interest in any property, real or personal, constituting or derived from

proceeds obtained directly or indirectly as a result ofthe conviction on Count 1. Ifproperty subject

to forfeiture cannot be located, the United States will seek an order forfeiting substitute property,

including but not limited to the following:

               a. A sum of money equal to at least $1,454,672 in United States currency,

                   representing the amount of proceeds obtained as a result of the offense in

                   Count 1.


(In accordance with Title 18, United States Code, Section 981(a)(1)(C); Title 28, United States

Code, Section 2461(c); and Rule 32.2(a), Federal Rules of Criminal Procedure.)



                                                  G.Zachary Terwilliger
                                                  United States Attorney



                                                  RusSell L. Carlberg
                                                  Special Assistant United States Attorney(LT)
